         Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 1 of 23



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

TEXAS ENTERTAINMENT          §
ASSOCIATION, INC.,           §
                             §
    Plaintiff,               §
                             §
v.                           §                     CIVIL ACTION NO. 1:17-cv-594-DAE
                             §
GLENN HEGAR, COMPTROLLER OF §
PUBLIC ACCOUNTS OF THE STATE §
OF TEXAS,                    §
                             §
     Defendant.              §
                               PLAINTIFF’S CLOSING BRIEF

       Plaintiff Texas Entertainment Association, Inc. (“TEA”) submits this Closing Brief in the

above-captioned matter and would show the Court as follows:

                  INTRODUCTION AND LEGISLATIVE BACKGROUND

       In 2007, the Texas Legislature introduced a new “fee on certain sexually oriented

businesses.” Imposition and Use of a Fee on Certain Sexually Oriented Businesses and Certain

Programs for the Prevention of Sexual Assault, R.S., ch. 1206, 2007 Tex. Sess. Law Serv. Ch.

1206 (H.B. 1751). Effective January 1, 2008, it is currently recorded in Texas Business &

Commerce Code §§ 102.051—102.056 (the “$5 Fee Statute”). The fee imposed on “Sexually

Oriented Businesses” (“SOB”) as defined in Business & Commerce Code § 102.051 and the

meaning of that phrase is the basis of this dispute. Whether or not a dancer is “clothed” determines

whether an establishment is a Sexually Oriented Business subject to the fee. See TEX. BUS. & COM.

CODE § 102.051.

       Almost uniformly across Texas, businesses that opted to cease featuring nude

entertainment following enactment of the $5 Fee Statute began to require female dancers to wear
         Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 2 of 23



opaque latex clothing over their breasts (the “Latex Clubs”). From January 1, 2008 until October

28, 2016, when the Comptroller published the Amended Rule as a proposed rule in the Texas

Register, the Comptroller for the first time adopted a policy that Latex Clubs’ provided “nude”

entertainment and therefore were Sexually Oriented Businesses within the meaning of the $5 Fee

Statute. (See Plaintiff’s Exhibit 1; Trial Transcript Vol II, 37:16-38:13 (in “late 2016,” the

Comptroller’s enforcement officers were still telling club managers that latex qualified as clothing

under the $5 Fee Statute)).

       Effective January 29, 2017, the Comptroller amended its rules construing the term

“Sexually Oriented Business” within the meaning of the $5 Fee Statute (the “Amended Rule”).

See 42 TEX. REG. 219, amending 34 TEX. ADMIN. CODE § 3.722. Section 3.722(a)(1) of the

Amended Rule states: “Paint, latex, wax, gel, foam, film, coatings, and other substances applied

to the body in a liquid or semi-liquid state are not clothing.” (emphasis added). This portion of

the Amended Rule purports to create restrictions on the type of covering a person may wear and

would for the first time allow the $5 Fee Statute to apply to a female entertainer whose breasts are

fully covered.

       On June 19, 2017, the TEA filed this lawsuit, challenging the Amended Rule as violating

the Due Process clause of the Federal Constitution, as well as the First Amendment, Equal

Protection, and that the Amended Rule is independently unconstitutionally vague. (Dkt. No. 1, pp.

4-10). The Comptroller moved to dismiss the TEA’s claims for lack of standing to challenge the

Amended Rule, which the Court granted with respect to the TEA’s claim for money damages, but

denied with respect to its request for declaratory and injunctive relief. (See Dkt. No. 26, pp. 2-3).

On February 27, 2019, the Court granted the TEA declaratory relief on summary judgment

pursuant to 42 U.S.C. § 1983 on its First Amendment and Due Process challenges, and found




                                                -2-
           Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 3 of 23



triable issues of fact with respect to its Equal Protection, Overbreadth, and the issue of notice for

its Due Process Claim. 1 (Dkt. No. 50, pp. 25-31, 35-37). After presentation of evidence at a two-

day bench trial, Plaintiff proved its case through compelling and unrebutted evidence as to all three

remaining issues:

         Due Process. The undisputed evidence shows that the Comptroller first gave Latex Clubs

notice that the $5 Fee Statute would be applied to them on October 28, 2016, when the Comptroller

first published notice that his office would interpret the word “clothing” to exclude a variety of

materials. 34 TEX. ADMIN. CODE § 3.722 (“Amended Rule”); (Exhibit 1).

         Overbreadth. Far from promoting the statute’s express and adjudicated purpose –

combating negative secondary effects of combining nudity with alcohol – the Comptroller

provides no basis other than the Preamble of the Amended Rule for bringing Latex Clubs within

the scope of the $5 Fee Statute. See Combs v. Texas Entm’t Ass’n, Inc., 347 S.W.3d 277, 287–88

(Tex. 2011) (articulating the secondary effects basis for the original $5 Fee Statute). The Amended

Rule neither furthers an important government interest, nor is it tailored in scope to further that

interest. See Board of Trustees of the State Univ. of New York v. Fox, 492 U.S. 469, 478 (1989)

(“to be ‘narrowly tailored’ … we have not insisted there be no conceivable alternative, but only

that the regulation not burden substantially more speech than is necessary to further the

government’s legitimate interest.”)).

         Equal Protection. The Comptroller, without providing any basis, fails to enforce the $5

Fee Statute against businesses other than cabarets and Latex Clubs that similarly fall within the

Amended Rule’s definition of nudity. This type of targeted enforcement cannot survive even



1
  The Court granted summary judgment in favor of the Comptroller on the TEA’s vagueness claim, but indicated at
trial that it might reconsider that order in light of the evidence. (Trial Transcript Vol. II, 55:6-21). The TEA urges the
Court to do so in Section III, below.


                                                           -3-
          Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 4 of 23



rational basis scrutiny. Wood v. Collier, 836 F.3d 534, 539 (5th Cir. 2016). However, because the

fundamental right of free speech is implicated by the Amended Rule, the Comptroller must sustain

strict scrutiny. Its regulation in the form of the Amended Rule cannot, and the Court should enter

the declaratory and injunctive relief sought by the TEA.

                                    UNDISPUTED FACTS AT TRIAL

         The Comptroller presented no evidence articulating the basis of the Amended Rule outside

of its text or Preamble, or to rebut the TEA’s evidence that it engaged in discriminatory

enforcement practices, targeting cabarets 2 and with the Amended Rule, now Latex Clubs. In fact,

the Comptroller’s representatives repeatedly and unequivocally demonstrated that the Amended

Rule was a new policy sought to be applied retroactively without warning, that its application to

Latex Clubs is divorced from the $5 Fee Statute’s purpose, and that the very purpose of the

Amended Rule was to target Latex Clubs.

         Ray Langenberg, Special Counsel for the Tax Division of the Comptroller’s office, testified

that he assisted the Comptroller’s office in drafting the Amended Rule and participated in the

crafting of the definition of “clothing.” (Trial Transcript Vol. I, 52:15; 59:15-17). Despite standing

in a unique position to explain to the Court the purpose and objectives of the Amended Rule, his

testimony was limited to repeated statements that the purpose for the Amended Rule is entirely

contained within the Amended Rule’s Preamble. (Trial Transcript, Vol. I, 90:9-23). As the Court

observed, there is “zero question at all that the purpose of [the Amended Rule] was to bring latex

clubs within the ambit of the [$5 Fee Statute].” (Trial Transcript, Vol II, 17:22-18:3). The

Comptroller offered no evidence to rebut the Amended Rule’s clear and apparent purpose. Rather,



2
 The term ‘cabaret’ was defined by agreement with several witnesses to describe a nightclub featuring expressive
dance on a stage and the term is used consistently with that understanding throughout this Brief. (See Trial Transcript
Vol. I, 50:8-52:9 (Mr. Langenberg); 125:11-126:7 (Ms. Williams), Vol. II, 32:12-16, 34:7-14 (Mr. Craft).


                                                         -4-
         Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 5 of 23



when questioned on the issue, Mr. Langenberg hid behind attorney client and deliberative process

privilege. Vol I, 90:9-91:7. When put on notice that Plaintiff planned to use his assertion of

privilege as the basis for the Court making an adverse inference, Mr. Langenberg doubled-down

and refused to waive the Comptroller’s privilege assertion. (Trial Transcript Vol. I, 91:8-21).

       On top of lacking a governmental purpose for extending the $5 Fee Statute to Latex Clubs

featuring female entertainers with fully covered breast, the Comptroller sought to assess the fee

against Latex Clubs for time periods before the Amended Rule even existed. Cindy Williams, a

former Comptroller auditor with the Business Activities Research Team, could provide no

testimony to suggest that the Comptroller even half-heartedly attempted to give notice to Latex

Clubs of the Comptroller’s change in policy and intent to assess the $5 Fee against them. Between

2013 and August 2016, Ms. Williams issued sexually oriented business fee assessments with the

Business Activity Research Team (“BART”). (Trial Transcript Vol.1 105:7-16). She confirmed

that during her time as an auditor, before the Amended Rule went into effect, she took the position

that “clothing” cannot be made out of latex. (Trial Transcript Vol I, 114:14-24). However, Ms.

Williams was not aware of and could not point to any written guidelines from the Comptroller

which businesses against whom the $5 Fee was assessed or even the Comptroller’s own internal

auditors could rely upon. (Trial Transcript Vol. I, 115:12-20). Nor did Ms. Williams or anyone at

the Comptroller’s office, to the best of her recollection, ever provide notice of this interpretation

of the $5 Fee Statute to any businesses affected by it. (Trial Transcript Vol I, 120:1-12). In fact,

the Comptroller has no evidence it provided notice to affected businesses whatsoever prior to

adopting the Amended Rule.

       Paul Zavala, a Comptroller enforcement officer, also testified that he was responsible for

enforcing the $5 Fee against sexually oriented businesses in the State of Texas. (Trial Transcript




                                                -5-
         Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 6 of 23



Vol. I, 124:10-25). Mr. Zavala was responsible for applying the language of the $5 Fee Statute to

determine whether, based on his inspections, adult cabarets qualified as “sexually oriented

businesses.” (Trial Transcript Vol. I, 126:9-12). He testified that he determined a business featured

“nude” entertainment, and assessed the $5 Fee, if entertainers had less than three quarters of their

buttocks covered. (Trial Transcript Vol. I, 132:8-22). However, no one at the Comptroller’s office

made that guideline for him. (Trial Transcript Vol. I, 133:5-10). He also testified in a previous

deposition—in a case regarding the $5 Fee Statute’s application to Latex Clubs—that prior to

adoption of the Amended Rule, the Comptroller policy treated latex as ‘covering.’ (Trial Transcript

Vol. I, 134:7-20). When questioned at this trial, he recharacterized his testimony in tortured fashion

to draw a distinction between ‘covering’ and ‘clothing’ in order to assert that the Comptroller’s

policy did not acknowledge latex as clothing prior to the adoption of the Amended Rule. (Trial

Transcript Vol. I, 134:21-135:6). All Mr. Zavala’s testimony proves is that the Comptroller

enforced the $5 Fee Statute against cabarets in an arbitrary and capricious manner.

       Finally, Plaintiff presented Steve Craft, the Texas Entertainment Association’s corporate

representative and independently, the officer of many gentlemen’s clubs or adult cabarets in

various markets throughout the State of Texas. Trial Transcript Vol. II, 32:3-17, 33:16-23. Out of

all four witnesses who testified, only Mr. Craft had personal knowledge of the nature of dancer

clothing at Latex Clubs:

       Q. Are you familiar with latex that is worn at gentlemen’s clubs throughout the
       state of Texas? A. Yes, I am. Q. All right. Can you please tell the Court what latex
       is, where it comes from, and how it’s applied to a dancer at a cabaret? A. Sure.
       Latex, in its raw form, is a milky liquid substance. All latex comes from a latex
       plant, latex tree. From that point, it can be bottled, typically ammonia’s put in it to
       keep it from solidifying. There is ammonia-free latex that they will put some other
       type substance in to keep it from hardening or solidifying at that point. So it stays
       in the bottle. They can take it and spread it out in sheets, tint it to whatever color
       they want. When they put it out in sheets, they would cut it and make into a -- cut
       a pattern out. As far as a liquid latex, when it’s applied to someone, it’s not painted



                                                 -6-
         Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 7 of 23



        on. It’s done with sponges. There’s four coats put on. Four coats would be
        equivalent to a surgical glove. In fact, if you took your hand and stuck it in latex,
        pulled it out, let it dry, suck it back, did that four times, you would have the
        equivalent of latex gloves, surgical gloves that you could peel off. It’s applied to
        the breast. It’s applied with sponges. You put four coats on, letting each coat dry.
        Sometimes the girls use hair dryers. But it takes three or four minutes to dry. You
        cannot see through it at all. Latex -- there is no clear latex. It’s white, thick, milky
        when it comes out. So even raw form, you can’t see through it.

(Trial Transcript Vol. II, 34:22-35:24). Latex covering is opaque, thick as a glove, and it’s even

removed in one piece, like a decal:

        [A]: The only way to get it off is peeled off. It doesn’t flake off, and it's not going
        to peel off on its own. You’re going to have to tug it and peel it off. So that’s kind
        of. THE COURT: Does it peel off in one -- essentially one contiguous -- it bonds
        together, so if you can even start it, say, at the side, you could -- you would peel it
        off like you would peel off a decal, for instance. THE WITNESS: Exactly. And
        just like on a decal, sometimes you’re peeling off the decal and you pull the wrong
        way and it tears, well, it will tear off in strips. But if you pull it -- just correct
        pressure and just pull, yes, it will peel off just like a solid decal. And you will have
        the latex -- now, when it comes off, it’s going to shrink up because when it goes
        on, adheres to the body, it tightens up. So it’s going to shrink up, and it would be
        difficult to put back on in that same manner as when you first applied it.

(Trial Transcript Vol. II, 36:7-25). In fact, unlike a traditional cloth bikini top, there is no risk of a

“nipple slip”:

        THE COURT: What happens when you have a young woman in your club who is
        allergic to latex that says, I can’t wear it? Is she just not working in your club?
        THE WITNESS: She could wear a bikini. The problem with the bikini -- the reason
        we went with latex is on the bikini, a girl could move. She could be dancing, it
        could slip. We had a nipple slip on the Superbowl with Janet Jackson. THE
        COURT: Certainly right. THE WITNESS: This can’t slip. This is not going
        anywhere. It would be forceful to take it off, peel it off. So a girl couldn’t, if she
        wanted to, flash. I mean, they’re independent contractors. They’re there to make
        money. She couldn’t flash. It couldn’t slip, it couldn’t get hung on something.

(Trial Transcript Vol. II, 40:16-41:5). When entertainers at Latex Clubs perform, you cannot see

the sides of their breast, you cannot see below the top of the areola to the bottom of the breast, and

the entirety of the breast is completely covered. (Trial Transcript Vol. II, 43:4-11). They wear ‘boy

shorts’ which completely cover their buttocks. (Trial Transcript Vol. II, 43:12-20). The



                                                   -7-
          Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 8 of 23



entertainers are not “nude” within the meaning of the $5 Fee Statute. See TEX. BUS. & COM. CODE

§ 102.051(1)(b). They are only “nude” within the meaning of the Amended Rule, which was passed

for the express purpose of bringing them within the scope of the $5 Fee Statute.

        Additionally, based on his decades of experience working in the adult cabaret industry as

an operator of both latex and non-latex cabarets, communications with other business proprietors,

and his review of scores of administrative decisions, Mr. Craft testified that he has never heard of

the Comptroller enforcing the statute against businesses other than cabarets. (Trial Transcript, Vol

II, 77:12-78:5).

        Importantly, Plaintiff also provided evidence that a myriad of businesses qualify as a

Sexually Oriented Business under the terms of the $5 Fee Statute, including:

        A concert featuring Beyonce Knowles at NRG Stadium in Houston, Texas
        (Plaintiff’s Exhibit 8; Trial Transcript Vol. II, 44:2-17).

        A performance at Warehouse Live in Houston featuring the Suicide Girls
        (Plaintiff’s Exhibits 9 and 10; Trial Transcript Vol. II, 45:18-48:5).

        Waitress entertainers at Tight Ends 3 (League City and Plano, Texas), Redneck
        Heaven (Arlington, Fort Worth, and Lewisville, Texas), Twin Peaks (Houston,
        Texas), Wild Pitch Sports Bar (Frisco and Fort Worth, Texas), Knockout Sports
        Bar (Dallas, Texas), Tilted Kilt (Killeen, Laredo, McAllen, Midland, and San
        Antonio, Texas), Chulas (Houston, Texas), Ojos Locos (Dallas, Houston, San
        Antonio, and El Paso, Texas) (Plaintiff’s Exhibit 12).

        A concert featuring Jennifer Lopez and other entertainers at Toyota Center in
        Houston, Texas. (Plaintiff’s Exhibit 14).

        According to its plain language, the Amended Rule would also apply to mainstream

performances at the Majestic Theater in San Antonio, e.g., “Erika Moon’s Cabaret Follies,” a

burlesque exhibition that features female performers in various states of undress. 4



3
  (See also Plaintiff’s Exhibit 12).
4
 http://www.majesticempire.com/mobile/calendar/erikamooncabaretfollies2019 (last accessed November 26, 2019);
http://www.erikamoon.com/gallery/ (last accessed November 26, 2019).


                                                    -8-
           Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 9 of 23



         Mr. Craft testified that he visited many of the above establishments and had personal

knowledge that the waitresses both provided entertainment and the businesses were Sexually

Oriented Businesses within the meaning of the $5 Fee Statute. (See Trial Transcript, Vol. II, 64:14-

72:9 (Mr. Craft visited many of these clubs, the waitresses were “nude,” they were providing

entertainment, and alcohol was being served)). Furthermore, Plaintiff’s Exhibit 11 was admitted

into evidence as proof that businesses held themselves out as featuring waitresses who are “nude”

within the meaning of the $5 Fee Statute. (Trial Transcript, Vol. II, 48:18-49:18). This is sufficient

to create a presumption, according to the Comptroller, that those businesses in fact feature nude

entertainment. TEX. ADMIN. CODE. § 3.722 (d)(2). 5

         The Comptroller presented no evidence that it ever enforced or attempted to enforce the $5

Fee Statute against any of these businesses. However, the Comptroller did enact the Amended

Rule to target adult cabarets featuring entertainers clad in latex. By doing so, it enacted a content-

based discriminatory policy in violation of the First Amendment, as the Court held in its partial

Summary Judgment Order. (Dkt. No. 50, pp. 18-25). It also created an unofficial policy to pass on

enforcing the $5 Fee Statute against Latex Clubs until it announced the Amended Rule on October

28, 2016, and then attempted to retroactively apply the Amended Rule to Latex Clubs in violation

of due process. (See Dkt. No. 50, pp. 35-37). Lastly, by passing the Amended Rule, the Comptroller

engaged in discriminatory action against the fundamental right of expression, subjecting it to strict

scrutiny. 6 See Ctr. for Inquiry, Inc. v. Warren, 3:18-CV-2943-B, 2019 WL 3859310, at *13 (N.D.

Tex. Aug. 16, 2019) (secular group stated a claim of equal protection as to challenging a marriage




5
  The Comptroller is judicially estopped from even arguing that this evidence is insufficient to prove that the businesses
feature nudity. See In re Superior Crewboats, Inc., 374 F.3d 330, 334 (5th Cir. 2004).
6
  However, the Comptroller did not even produce a purpose behind the Amended Rule that would survive even a
rational basis review should the Court determine that a fundamental right is not at issue. See Wood v. Collier, 836 F.3d
534, 539 (5th Cir. 2016).


                                                           -9-
        Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 10 of 23



statute that only allowed religious leaders and certain governmental officials to solemnize a

marriage) (citing Wood v. Collier 835 F.3d 534, 539 (5th Cir. 2016)). The Amended Rule should

be declared unconstitutional, and the Comptroller should be enjoined from enforcing it.

                               ARGUMENT AND AUTHORITIES

        The TEA presented compelling evidence in support of each of its claims while the

Comptroller, in contrast, presented no evidence to rebut any of the TEA’s positions. The Fifth

Circuit reviews the trial court’s factual findings after a bench trial for clear error and gives the trial

court wide discretion in fact-finding. S.T.S. Int’l, Ltd. v. Laurel Sea Transp., Ltd., 932 F.2d 437,

440 (5th Cir. 1991); In re Mid–South Towing Co., 418 F.3d 526, 531 (5th Cir. 2005). However,

where there is no evidence to support a claim or defense, as is the case with the Comptroller’s

purported challenges to the TEA’s causes of action, judgment is appropriate as a matter of law. A

motion for judgment as a matter of law should be granted if “there is no legally sufficient

evidentiary basis for a [fact finder] to find for a party.” Pineda v. United Parcel Serv., Inc., 360

F.3d 483, 486 (5th Cir. 2004) (citing FED. R. CIV. P. 50(a)). With the Court’s benefit of an

evidentiary record, and the Comptroller’s failure to present evidence to rebut the TEA’s theories

or even put on a case-in-chief, there is no question that the TEA is entitled to judgment on each of

its claims.

I.      Enforcement of the $5 Fee Statute against Latex Clubs violates due process because
        the Comptroller did not provide notice that it would construe the $5 Fee Statute to
        apply to them until October 28, 2016 when it published the Amended Rule in the
        Texas Register.

        The first time that the Comptroller gave notice to businesses that its office did not consider

latex-clad performers to be “clothed” was in the October 28, 2016 edition of the Texas Register.

(Plaintiff’s Exhibit 1). In that entry, the Comptroller proposed to “include a definition of clothing

that conforms to the commonly understood meaning of the term [and] to memorialize the



                                                  -10-
        Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 11 of 23



comptroller’s existing interpretation of what constitutes clothing….” 41 TEX. REG. 8341, 8511-13.

Prior to its publication, the Comptroller’s restrictive interpretation of “clothing” was not even

memorialized or adopted as an official policy within the Comptroller’s own office. Ms. Williams

explained that she could not recall having prepared or received any written procedures regarding

what qualifies as “clothing” from the Comptroller. (Trial Transcript, Vol I, 115:12-20). Nor could

she recall sending any letters about the expanded definition of “clothing” to any businesses. (Trial

Transcript Vol I, 120:1-12). Instead, without informing the Latex Clubs that the Comptroller now

considered them fair game, Ms. Williams simply went about issuing millions of dollars in

assessments to businesses throughout the State of Texas. The Comptroller presented no

controverting evidence to suggest any of the Latex Clubs received notice prior to the publication

date of the Amended Rule.

       Mr. Craft, the TEA’s representative and an officer of many Latex Clubs, certainly never

received such notice. He explained that prior to 2017, none of the Comptroller officers who visited

the latex clubs he oversaw told him that performers wearing latex qualified as “nude” under the

statute. (Trial Transcript Vol II, 37:16-38:13). In fact, Mr. Craft testified that in late 2016,

Comptroller officials visited a latex club and told him that “everything looks good,” i.e.,

performers whose breasts were covered in latex were not considered “nude.” Id.

       As the Court noted, to determine whether application of the Amended Rule prior to notice

of it being given on October 28, 2016 is “so harsh and oppressive” as to violate due process, courts

consider “whether, without notice, a statute gives a different and more oppressive legal effect to

conduct undertaken before enactment of the statute.” (Dkt. No. 50, p. 31 (quoting United States v.

Hemme, 476 U.S. 558, 568-69 (1986))). Such a retroactive application does indeed violate due




                                               -11-
        Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 12 of 23



process, and the Court should enjoin enforcement of the Amended Rule for dates prior to October

28, 2016, when the Latex Clubs were put on notice. (See Dkt. No. 50, p. 37).

II.    The Amended Rule’s application to Latex Clubs bears no relation to the $5 Fee
       Statute’s or the Amended Rule’s purpose and is therefore unconstitutionally
       overbroad speech regulation.

       As this Court held, the Amended Rule cannot satisfy either strict or intermediate scrutiny

because it is a content-based or subject matter-based regulation of constitutionally protected

speech. (Dkt. No. 50, pp. 18-25). The Amended Rule is also an overbroad speech regulation. The

overbreadth doctrine “permits the facial invalidation of laws that inhibit the exercise of First

Amendment rights if the impermissible applications of the law are substantial when ‘judged in

relation to the statute’s plainly legitimate sweep.’” City of Chicago v. Morales, 527 U.S. 41, 52

(1999) (citing Broadrick v. Oklahoma, 413 U.S. 601, 612-615 (1973)). That means the challenged

law’s application, under the lesser intermediate scrutiny standard, must further an important

government interest and do so by means that are substantially related to that interest. See Am.

Library Ass’n v. Reno, 33 F.3d 78, 88 (D.C. Cir. 1994) (quoting Board of Trustees of the State

Univ. of New York v. Fox, 492 U.S. 469, 478 (1989) (“to be ‘narrowly tailored’ … we have not

insisted there be no conceivable alternative, but only that the regulation not burden substantially

more speech than is necessary to further the government’s legitimate interest.”)). Assuming, only

for purposes of evaluating the TEA’s overbreadth claim, that the Amended Rule had a ‘plainly

legitimate sweep’ in the first instance, its application to Latex Clubs falls far outside of it, making

it an ‘impermissible application’ well beyond the Amended Rule’s purpose.

       The Amended Rule is not tied to an important, let alone compelling government interest.

As stated by its legislative history, the legislature promulgated the $5 Fee statute to impose a fee

on what it deemed “inessential and entirely discretionary behavior to fund important services to




                                                 -12-
        Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 13 of 23



victims of sexual assault.” House Research Org., Bill Analysis, Texas H.B. 1751, 80th Leg., R.S.

(2007). Importantly, the law does not “claim any defined link between sexual assault and strip

clubs.” Id. The Texas Supreme Court explained that the $5 Fee Statute’s purpose is directed “not

at expression in nude dancing, but at the secondary effects of nude dancing when alcohol is being

consumed.” Combs v. Texas Entm’t Ass’n, Inc., 347 S.W.3d 277, 287-88 (Tex. 2011).

       “[W]here the governmental purpose is the prevention of negative secondary effects

associated with erotic dancing establishments, that purpose is unrelated to the suppression of

expression.” Vaughn v. St. Helena Par. Police Jury, 365 F. Supp. 2d 763, 769 (M.D. La. 2005)

(citing City of Erie v. Pap’s A.M., 529 U.S. 277 (2000); City of Renton v. Playtime Theatres, Inc.,

475 U.S. 41 (1986)). The Amended Rule targets Latex Clubs but leaves free from regulation the

many types of businesses featuring nude entertainment but not falling within the traditional

definition of cabaret. It’s definition of “clothing” impermissibly broadens the $5 Fee Statute’s

scope to such a degree that it captures a broad range of businesses without regard to the statute’s

underlying purpose.

       The Court should hold that the Amended Rule is impermissibly overbroad. The

Comptroller provided no evidence linking the Amended Rule to the “secondary effects” purpose

behind the $5 Fee Statute. The Amended Rule has no purpose, express or otherwise, outside of the

text of the rule or its Preamble. (Trial Transcript, Vol I., 90:9-23). The Preamble itself does not

state how expanding the $5 Fee Statute to apply to Latex Clubs furthers any government purpose.

(See Plaintiff’s Exhibit 2, pp. 1-5). The Amended Rule, according to the Preamble, is simply a

utilitarian device serving few purposes other than facilitating “uniform enforcement” of the statute.

(Id., p. 1). The Comptroller offered no testimony and no evidence explaining how the Amended




                                                -13-
         Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 14 of 23



Rule’s definition of “clothing” – a definition centered on the type of material one wears – serves

the $5 Fee Statute’s purpose.

        The Amended Rule’s overbreadth is substantial when judged in relation to the $5 Fee

Statute’s intended scope. For instance, according to Mr. Zavala, he would have considered the

woman on the left to be “nude” because she is not wearing cloth-based “clothing,” while the

woman on the right would not be considered “nude.” Trial Transcript, Vol II, 8:1-11:11.




(Plaintiff’s Exhibit 27, Plaintiff’s Exhibit 28).

        A number of hypothetical and real-world situations were explored during trial, all of which

further demonstrate how the Amended Rule expands the scope of the $5 Fee Statute well beyond

its legislative moorings. See U.S. v. Hicks, 980 F.2d 963, 969 (5th Cir.1992) (observing that “the

rationale of the overbreadth doctrine is to protect the expressive rights of third parties who are not

before the court”) (emphasis original). The Amended Rule would sweep within the purview of the

$5 Fee Statute performance artists covered in clay-like substances. 7 Under the Comptroller’s

strained and narrow interpretation of “clothing,” the woman who appears on the cover of an album


7
 See https://www.washingtonpost.com/express/2018/10/16/clothed-mud-deborah-colkers-shape-shifting-dancers-
conjure-brazils-poorest-region/ (last accessed November 26, 2019).


                                                    -14-
          Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 15 of 23



from 1965, Whipped Cream & Other Delights, would also be considered “nude” despite being

completely covered because she is not wearing traditional cloth material. 8

          These examples and many others present in the record through the admission of the

Comptroller’s own witnesses show that the Amended Rule was not enacted to “regulate secondary

effects” of featuring nude entertainment which would therefore permit “de minimis intrusions on

expression” without the Amended Rule being impermissibly content based. City of Erie v. Pap’s

A.M., 529 U.S. 277, 294 (2000). Rather, the Amended Rule’s purpose is to impose the fee on any

business featuring expressive entertainment using materials other than cloth to cover the relevant

anatomical areas under the $5 Fee Statute.

          Nor can the Comptroller take the position that the Amended Rule had any other purpose

but to target Latex Clubs. The Comptroller’s own attorney who worked on drafting the Amended

Rule, when questioned what evidence, beyond the Preamble 9 itself, could evidence a governmental

purpose for the Amended Rule, refused to testify and asserted deliberative process privilege, even

after being informed that TEA planned to seek an adverse inference based on his refusal to

tesify:

          Q. And I just want to make clear, for the record, that you're saying that outside the
          preamble, you can't state a basis or a reason for enacting the amended rule. A. The
          basis for this decision is stated in the preamble. Q. I'm going to object to that
          response as nonresponsive. THE COURT: It is not responsive. Q. (BY MR.
          ALLEN) I just want to know if you can state a reason. MS. HARGIS: And I think,
          Judge, we object because we've already established the reason is deliberative
          process privileged. Whether he can state one or not is irrelevant. MR. ALLEN:
          And, your Honor, respectfully, if that's the position they're taking, then I think that
          it's conclusively established that there is no basis. If they're going to assert privilege
          over our right to ask questions over there was a basis, that's clearly within the law
          and I'll quote it. THE COURT: Listen, I'm not entirely sure that you're correct or

8
 https://en.wikipedia.org/wiki/Whipped_Cream_%26_Other_Delights (last accessed November 26, 2019).
9
 None of the Comptroller’s witnesses could point to any portion of the Preamble articulating the government purpose
for the Amended Rule beyond to “facilitate uniform enforcement” of the $5 Fee Statute as it existed prior to the
Amended Rule. (Plaintiff’s Exhibit 2, p. 2). The overwhelming weight of the evidence demonstrates that the Amended
Rule in fact dramatically expanded the scope of the $5 Fee Statute.


                                                      -15-
        Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 16 of 23



       you're incorrect, but they have the right to assert a privilege. And if they assert a
       privilege, then you'll get a chance in closing argument to make the argument that
       they have forfeited an opportunity to argue that point. MR. ALLEN: Understood,
       your Honor. Q. (BY MR. ALLEN) Mr. Langenberg, I assume that you're not
       willing to waive the deliberative process privilege on that point. A. You are correct.

(Trial Transcript Vol. I, 90:19-91:24). However, when a party refuses to testify regarding a fact in

issue because it asserts a privilege, the fact-finder is entitled to take an adverse inference. See

Kloster Speedsteel, AB v. Crucible, Inc., 793 F.2d 1565, 1579 (Fed. Cir. 1986) (when a party

asserts privilege regarding whether they sought legal advice on whether a given action would

violate a patent, which is relevant to a willfulness finding, the fact-finder is entitled to infer that

either no advice was sought or it was sought and ignored). In this case, whether the Comptroller

had a non-discriminatory basis or legitimate government interest in enacting the Amended Rule is

of crucial importance to the case. Having chosen to use privilege to keep evidence relating to the

Comptroller’s true purpose for the Amended Rule (if any exists) out of evidence, the Court should

disregard any argument from the Comptroller that there was a legitimate government purpose and

find that there was none based on its assertion of privilege.

       Lastly, an overbreadth challenge must be gauged according to whether the regulation “is

not susceptible to a limiting construction that avoids constitutional problems.” Board of Airport

Comm’rs v. Jews for Jesus, Inc., 482 U.S. 569, 574 (1987). The Amended Rule is not subject to a

more narrowed construction because it expressly excludes from the definition of “clothing” certain

materials which businesses had relied upon to avoid classification as a Sexually Oriented Business.

Nor did the Comptroller present or attempt to present a limited reading of the Amended Rule to

avoid constitutional issues. The Court should strike down the Amended Rule as overbroad.




                                                 -16-
          Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 17 of 23



III.     The Comptroller’s own confused reading of the Amended Rule and $5 Fee Statute
         require this Court to hold that the Amended Rule is Unconstitutionally Vague.

         In addition to the exceedingly broad scope and apparent confusion about what falls within

the Comptroller’s definition of “nude” pursuant to the Amended Rule, exactly what “businesses”

the $5 Fee Statute could apply to is a matter left also largely up to interpretation and less than clear.

The statute purports to apply to a myriad of listed businesses, including the broad catch-all of

“other commercial enterprise.” TEX. LOC. GOV’T CODE § 243.002 (defining “Sexually Oriented

Business”); TEX. BUS. & COM. CODE § 102.001(2) (incorporating the local government code

definition into the $5 Fee Statute). This type of catch-all phrase is exactly the type of statute the

Supreme Court has ruled is unconstitutionally vague. (See Trial Transcript Vol. II, 54:17-54:19);

NAACP v. Button, 371 U.S. 415, 433 (1963) (“standards of permissible statutory vagueness are

strict in the area of free expression…Because First Amendment freedoms need breathing space to

survive, government may regulate the area only with narrow specificity.”).

         Nor could the Comptroller identify a single type of business other than a Latex Club

brought within the scope of the Amended Rule or what type of businesses would fall within “other

commercial enterprise.” (Trial Transcript Vol. II, 55:6-21). Accordingly, the Court ought to

reconsider its Order granting partial summary judgment on Plaintiff’s vagueness claim and hold

that the Amended Rule is unconstitutionally vague. (Dkt. No. 50, pp. 33-34). Based on the way

the Amended Rule is written and applied, a reasonable person cannot tell what speech is regulated

and what is permitted, 10 chilling Plaintiff’s right to free speech. See Papachristou v. Jacksonville,

405 U.S. 156, 162 (1972) (declaring a vagrancy law unconstitutional for vagueness). The Court




10
  It is also vague in such a manner that encourages arbitrary and discriminatory enforcement in violation of Plaintiffs’
due process and equal protection rights. US CONST., amends. V, XIV.


                                                         -17-
             Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 18 of 23



should reconsider its order on summary judgment with respect to the TEA’s vagueness claims and

hold that the Amended Rule is unconstitutionally vague.

IV.         The Comptroller’s discriminatory enforcement of the $5 Fee Statute violates Equal
            Protection.
            As the Court aptly observed in its summary judgment order:

            Whether the Comptroller, without any demonstrable justification, fails to enforce
            the $5 fee statute against businesses other than nude and latex clubs that similarly
            fall within the amended rule’s definition of nudity is a genuine issue of material
            fact relating to Plaintiff’s equal protection claim. See Village of Willowbrook, 528
            U.S. 564 (2000) (recognizing a valid equal protection claim exists “where the
            plaintiff alleges that she has been intentionally treated differently from others
            similarly situated and there is no rational basis for the difference in treatment.”).

(Dkt. No. 50, p. 29) (full citation added and highlighting omitted). Essential to any equal protection

claim is proof that similarly situated individuals were treated differently. Wheeler v. Miller, 168

F.3d 241, 252 (5th Cir.1999).

            At trial, the Comptroller failed to provide evidence that it enforced the Amended Rule

against anything but a Latex Club or the $5 Fee Statute against anything but a cabaret. The

Comptroller also failed to provide any basis for failing to enforce the $5 Fee Statute against myriad

businesses featuring nude entertainment in the presence of alcohol:

            A concert featuring Beyonce Knowles at NRG Stadium in Houston, Texas
            (Plaintiff’s Exhibit 8; Trial Transcript Vol. II, 44:2-17).

            A performance at Warehouse Live in Houston featuring the Suicide Girls
            (Plaintiff’s Exhibits 9 and 10; Trial Transcript Vol. II, 45:18-48:5).

            Waitress entertainers at Tight Ends 11 (League City and Plano, Texas), Redneck
            Heaven (Arlington, Fort Worth, and Lewisville, Texas), Twin Peaks (Houston,
            Texas), Wild Pitch Sports Bar (Frisco and Fort Worth, Texas), Knockout Sports
            Bar (Dallas, Texas), Tilted Kilt (Killeen, Laredo, McAllen, Midland, and San
            Antonio, Texas), Chulas (Houston, Texas), Ojos Locos (Dallas, Houston, San
            Antonio, and El Paso, Texas) (Plaintiff’s Exhibit 12).

            A concert featuring Jennifer Lopez and other entertainers at Toyota Center in
            Houston, Texas. (Plaintiff’s Exhibit 14).

11
     (See also Plaintiff’s Exhibit 12).


                                                    -18-
        Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 19 of 23



       Mr. Craft visited many of the above establishments and had personal knowledge that the

waitresses both provided entertainment and the businesses were Sexually Oriented Businesses

within the meaning of the $5 Fee Statute. (See Trial Transcript, Vol. II, 64:14-72:9 (Mr. Craft

visited many of these clubs, the waitresses were “nude,” they were providing entertainment, and

alcohol was being served)). The Comptroller provided no evidence that it ever enforced the $5 Fee

Statute against any of these businesses. Mr. Craft testified that in his years in the industry, he had

never heard of the Comptroller enforcing the $5 Fee Statute against any establishments other than

adult cabarets. (Trial Transcript, Vol II, 77:12-78:5). He has reviewed scores of appeals of $5 Fee

Statute jeopardy determinations before the State Office of Administrative Hearings and none of

them related to any businesses that were not traditional adult cabarets. (Trial Transcript, Vol. II,

74:17-75:2).

       Mr. Craft is also personally familiar with the mode of operation for many businesses he

believes subjectively meet the criteria for a Sexually Oriented Business under the Comptroller’s

broad reading, but that the Comptroller has never assessed the fee against:

       Q. (BY MR. WALLACE) Let me ask it a different way. Ojos Locas, Knockout
       Sports Bar, Wild Pitch, Tight Ends, are there entertainers present that are exposing
       their buttocks and portions of their breasts below the top of the areola? A. Yes, sir.
       Q. Are they serving alcohol? A. Yes, they are. Q. Are there two or more people
       present? A. Absolutely. Q. And is there entertainment going on? A. Yes. Q. And
       you have personal knowledge of that? A. I do. Q. Was that same kind of
       entertainment being provided at -- when you were involved with Sports City and
       Sneaky Pete's back in early 2017? A. To some degree, yes. Q. At any time, did the
       comptroller assess Sneaky Pete's or Sports City with a $5 fee assessment? A. No.
       Q. Nor did they assess the $5 fee assessment to any of the entities in the scores of
       proposals for decisions you reviewed, correct? A. Correct.

(Trial Transcript Vol. II, 76:12-77:10).

       The Comptroller’s enforcement officer could likewise not point to any instance of the

Comptroller seeking to enforce the $5 Fee against a business or similar commercial establishment




                                                -19-
        Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 20 of 23



other than a cabaret. When asked about a list of commercial enterprises that potentially qualified

as sexually oriented businesses, Ms. Williams could not remember if any of those other

commercial establishments (not cabarets) were in fact assessed the fee. (Trial Transcript Vol. I,

116:16-118:22). Nor could Ms. Williams point to a single instance where she enforced her

interpretation of “clothing” to exclude latex entertainment against any commercial establishment

other than a cabaret. (Trial Transcript, Vol. I, 122:9-123:2). She could not recall the Comptroller

enforcing the $5 Fee Statute against any burlesque shows, body building competitions, concerts,

body paint competitions, or any type of business that did not feature entertainment in the form of

expressive dance. (Trial Transcript, Vol. II, 117:7-118:4). The Comptroller certainly did not seek

to present any such evidence.

       Nor did the Comptroller seek to present any evidence regarding its basis for targeting

cabarets or Latex Clubs in particular. In contrast, the TEA presented compelling evidence that the

Amended Rule and the Comptroller’s enforcement of the $5 Fee Statute against Latex Clubs was

motivated by an improper purpose—to regulate and curtail expressive dance, which is “the

exercise of a constitutional right.” Bryan v. City of Madison, Miss., 213 F.3d 267, 277 (5th Cir.

2000); see City of Erie v. Pap’s A.M., 529 U.S. 277, 289 (2000) (nude dancing as expressive

conduct is protected by the First Amendment).

       The Comptroller enacted the Amended Rule to target Latex Clubs and bring within the

ambit of the $5 Fee Statute. (Trial Transcript, Vol. II, 17:22-18:3). As Mr. Zavala testified, “I

haven’t seen anybody wear latex other than these SOB establishments.” (Trial Transcript Vol. I,

141:13-14). The Comptroller offered no alternative reason for extending the reach of the $5 Fee

Statute to include Latex Clubs.




                                                -20-
        Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 21 of 23



       Promulgation of the Amended Rule in order to capture more cabarets speaks to a broader

issue – the Comptroller’s choice to enforce the $5 Fee Statute against some businesses and not

others based on the kind of expression they offer. Mr. Zavala testified that if he encountered a bar

or restaurant that featured waitresses, fully nude, serving alcohol to customers, he would not have

assessed the $5 Fee Statute against such an establishment so long as there were no stage

performances or lap dances provided. (Trial Transcript, Vol. II, 21:24-22:3). The Comptroller’s

“Sexually Oriented Business Observation Reports” further demonstrate the Comptroller’s intent

to enforce the $5 Fee Statute against cabarets and cabarets only. (Plaintiff’s Exhibit 6). The

Comptroller form asks enforcement officers to identify “what type of performances were

observed” and presents only two discrete options:




(Plaintiff’s Exhibit 6, p. 1). There is no purpose articulated by the Comptroller to promulgate the

Amended Rule or enforce the $5 Fee Statute against only cabarets other than the desire to regulate

protected expression.

       Finally, in the context of an equal protection claim, the level of review rises to strict

scrutiny when a fundamental right protected by the constitution is involved. Duarte v. City of

Lewisville, Texas, 858 F.3d 348, 353 (5th Cir. 2017) (“Strict scrutiny is required [because] the

legislative classification operates to the disadvantage of some suspect class or impinges upon a

fundamental right explicitly or implicitly protected by the Constitution”). If a Court holds that a

challenged law violates the First Amendment, as the Court has done here with respect to the

Amended Rule, then the appropriate standard for equal protection review is strict scrutiny:

       The Court has rejected Blastfax’s First Amendment challenge to the TCPA’s ban
       on unsolicited fax advertisements; strict scrutiny thus is not applicable to Blastfax’s


                                                -21-
        Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 22 of 23



       equal protection claim on the basis that a First Amendment right is involved. See
       Dunagin v. City of Oxford, 718 F.2d 738, 752 (5th Cir.1983) (“In this case we have
       held the Mississippi law entirely legal under the First Amendment, and parties
       cannot insist on strict scrutiny merely by asserting a First Amendment right that the
       court ultimately finds not to be violated.”), cert. denied, 467 U.S. 1259 (1984).
Texas v. Am. Blastfax, Inc., 121 F. Supp. 2d 1085, 1092-93 (W.D. Tex. 2000) (Sparks, J.). “The

Equal Protection Clause requires that statutes affecting First Amendment interests be narrowly

tailored to their legitimate objectives.” Police Dept. of City of Chicago v. Mosley, 408 U.S. 92

(1972). The Amended Rule does not; in fact, the Comptroller presented no evidence of the purpose

for the Amended Rule beyond the improper motive to target businesses featuring constitutionally

protected expression. The Amended Rule and the Comptroller’s enforcement of the $5 Fee Statute

cannot sustain a strict scrutiny or even a rational basis review, and must be held unconstitutional.

                                           CONCLUSION

        Plaintiff asks the Court to enter final judgment against the Comptroller on all issues raised,

enter declaratory relief that the Amended Rule is unconstitutional, enter injunctive relief

precluding enforcement of the Amended Rule and the $5 Fee Statute against businesses featuring

entertainers covered within the plain meaning of the $5 Fee Statute prior to the adoption of the

Amended Rule, award Plaintiff its attorneys’ fees and expert fees, and for any further relief at law

or equity to which Plaintiff is justly entitled.




                                                   -22-
        Case 1:17-cv-00594-DAE Document 80 Filed 12/02/19 Page 23 of 23



                                           Respectfully submitted,

                                           WALLACE & ALLEN, LLP

                                        By: /s/ Casey T. Wallace
                                           Casey T. Wallace
                                           State Bar No. 00795827
                                           Benjamin W. Allen
                                           State Bar No. 24069288
                                           William X. King
                                           State Bar No. 24072496
                                           1400 Louisiana St., Suite 1500
                                           Houston, Texas 77002
                                           Tel: (713) 227-1744
                                           Fax: (713) 227-0104
                                           cwallace@wallaceallen.com
                                           ballen@wallaceallen.com
                                           wking@wallaceallen.com
                                           ATTORNEYS FOR PLAINTIFF


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document has been served on counsel
of record in accordance with the Federal Rules of Civil Procedure by filing through the Court’s
ECF System on December 2, 2019.

        Melissa L. Hargis
        Michael Abrams
        Assistant Attorney Generals
        P.O. Box 12548, Capital Station
        Austin, Texas 78711
        Tel: (512) 463-2002
        Fax: (512) 478-4013
        Melissa.Hargis@oag.texas.gov
        Michael.Abrams@oag.texas.gov
        ATTORNEYS FOR DEFENDANT

                                                    /s/ Casey T. Wallace
                                                     Casey T. Wallace




                                             -23-
